                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

GARLAND SCHLENKER and                                                                    PLAINTIFFS
MANDI SCHLENKER

vs.                                    Civil No. 6:14-cv-06068

SKY TAPP and
GARLAND COUNTY SHERIFF’S OFFICE                                                       DEFENDANTS

                            REPORT AND RECOMMENDATION
                        OF A UNITED STATES MAGISTRATE JUDGE

       Before the Court is Sky Tapp’s Motion to Set Aside Writ of Execution, Sale of Executed Real

Property, and Other Related Relief. ECF No. 120. With this Motion, Mr. Tapp speculates that certain

real property (80 acres) was sold pursuant to a writ of execution in this case. Id. Mr. Tapp admits that

he does not know any specific information related to this sale, but he only heard about it from another

person. Id. Based upon these alleged facts, or lack thereof, the Court finds no basis for granting the

relief Mr. Tapp has requested at this time. Accordingly, I recommend the Court DENY this Motion

as premature.

       The Parties have fourteen (14) days from receipt of this Report and Recommendation in

which to file written objections pursuant to 28 U.S.C. § 636(b)(1). The failure to file timely

objections may result in waiver of the right to appeal questions of fact. The Parties are

reminded that objections must be both timely and specific to trigger de novo review by the

district court. See Thompson v. Nix, 897 F.2d 356, 357 (8th Cir. 1990).

       ENTERED this 3rd day of January 2019.

                                                              /s/  Barry A. Bryant
                                                              HON. BARRY A. BRYANT
                                                              U.S. MAGISTRATE JUDGE
